  Case 20-04056      Doc 1    Filed 05/12/20 Entered 05/12/20 18:04:26         Desc Main
                                 Document    Page 1 of 7



                 IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION

 In re:                            )
                                   )
 NEWSTREAM HOTEL PARTNERS –        )                                     Case No. 20-41064
 IAH, LLC,                         )
                                   )
      Debtor.                      )
                                   )
                                   )
 NEWSTREAM HOTEL PARTNERS- )
 IAH, LLC,                         )
                                   )
      Plaintiff and Counter-       )
 Defendant,                        )
                                   )
 v.                                )                          Adversary No. ____________
                                   )
 HMC HOSPITALITY OPERATING         )
 COMPANY,                          )
                                   )
      Defendant, Counter-Plaintiff )
 and Third-Party Plaintiff,        )
                                   )
 v.                                )
                                   )
 ROB LAWSON, SCOTT TARWATER        )
 AND TIMOTHY NYSTROM,              )
                                   )
 Third-Party Defendants.           )


          DEFENDANT NEWSTREAM HOTEL PARTNERS – IAH, LLC’S
                       NOTICE OF REMOVAL

       Plaintiff Newstream Hotel Partners-IAH, LLC hereby removes Cause No. 380-

05791-2019 from the 380th Judicial District Court, Collin County, Texas to this Court

pursuant to and in accordance with 28 U.S.C. § 1452(a) and Rule 9027 of the Federal



___________________________________________________________________________________________
DEFENDANT NEWSTREAM’S NOTICE OF REMOVAL                                                 Page 1
     Case 20-04056    Doc 1   Filed 05/12/20 Entered 05/12/20 18:04:26         Desc Main
                                 Document    Page 2 of 7



Rules of Bankruptcy Procedure. As grounds for this removal, Plaintiff states as

follows:

                                           FACTS

1.      On October 15, 2019, Plaintiff filed suit against HMC Hospitality Operating

Company, the case styled Newstream Hotel Partners-IAH, LLC v. HMC Hospitality

Operating Company, Cause No. 380-05791-2019, in the 380th District Court, Collin

County, Texas (the “State Action”).

2.      Plaintiff alleges causes of action against Defendant for breach of the parties’

hotel management agreement by, among other things, failing to manage the hotel in

compliance with Plaintiff’s License Agreement with and the expert operational

standards of RLH Corporation.

3.      On November 25, 2019, Defendant filed counterclaims against Plaintiff for

breach of the parties’ hotel management agreement seeking a termination payment

in the form of accelerated future operating fees.

4.      As such, this suit involves causes of action involving the Plaintiff’s property,

i.e., the debtor’s estate.

5.      On April 28, 2020, Defendant filed a voluntary Chapter 11 bankruptcy

proceeding in this Court, Case No. 20-41064 (the “Bankruptcy Case”).

6.      This Notice of Removal is filed within the timeframe established by the

Bankruptcy Court pursuant to 28 U.S.C. § 1452 and Rules 9006(b) and 9027 of the

Federal Rules of Bankruptcy Procedure.




___________________________________________________________________________________________
DEFENDANT NEWSTREAM’S NOTICE OF REMOVAL                                                 Page 2
     Case 20-04056     Doc 1     Filed 05/12/20 Entered 05/12/20 18:04:26                    Desc Main
                                    Document    Page 3 of 7



7.       This Notice of Removal is being filed pursuant to 28 U.S.C. § 1452(a), which

provides:

               A party may remove any claim or cause of action in a civil action other
               than a proceeding before the United States Tax Court or a civil action
               by a governmental unit to enforce such governmental unit's police or
               regulatory power, to the district court for the district where such civil
               action is pending, if such district court has jurisdiction of such claim or
               cause of action under section 1334 of this title.

      28 U.S.C. § 1452(a).

8.       The State Action is properly removable under 28 U.S.C. § 1452(a) because the

Court has original jurisdiction of the State Action under 28 U.S.C. § 1334(b), which

provides in relevant part:

               Notwithstanding any Act of Congress that confers exclusive
               jurisdiction on a court or courts other than the district courts, the
               district courts shall have original but not exclusive jurisdiction of all
               civil proceedings arising under title 11, or arising or related to cases
               under title 11.

See 28 U.S.C. § 1334(b).

9.       The Court has jurisdiction over the State Action pursuant to 28 U.S.C. §

1334(b). This action is properly removed to this Court, as the State Action is pending

within this district and division, as provided for in 28 U.S.C. § 1452(a).

10.      Actions removed under section 1452 of title 28 are automatically referred to

the bankruptcy court for that federal district in which the underlying action was filed.

See Rule 9027-1 of the Local Rules of the United States Bankruptcy Court for the

Eastern District of Texas.

11.      The State Action is related to Plaintiff and the Bankruptcy Case. See Querner

v. Querner (In re Querner), 7 F.3d 1199 (5th Cir. 1993) ("A matter is related to a case



___________________________________________________________________________________________
DEFENDANT NEWSTREAM’S NOTICE OF REMOVAL                                                 Page 3
  Case 20-04056      Doc 1    Filed 05/12/20 Entered 05/12/20 18:04:26         Desc Main
                                 Document    Page 4 of 7



under Title 11 if the outcome could conceivably have any effect on the estate being

administered in bankruptcy.").

12.    Upon removal, this action is a "core proceeding" within the meaning of 28

U.S.C. § 157(b)(2)(B), (I) and (O).

13.    Plaintiff consents, to the extent such consent is necessary, to the entry of final

orders and judgments by this Court on the core matters and on non-core matters, if

any.

14.    This Notice of Removal is being served on counsel for all parties on this date.

15.    Upon information and belief, the only parties that have not been served with

process are Third-Party Defendants Robert Lawson, Scott Tarwater and Timothy

Nystrom. The following is a list of all parties in the case and their type (e.g., plaintiff,

defendant, intervenor, receiver, etc.):

Party Name                                 Party Type            Address

Newstream Hotel Partners-IAH, LLC Plaintiff                      311 S. Oak Street, Suite
250, Roanoke, TX 76262

HMC Hospitality Operating Company Defendant                      17950     Preston     Road,
Suite 710, Dallas, TX 75252

Timothy Nystrom                            Third-Party           1411 Stone Lakes Drive,
Southlake, TX 76092                        Defendant

Scott Tarwater                             Third-Party           9809 Puma Trail, Godley,
TX 76044                                   Defendant

Rob Lawson                                 Third-Party           Unknown
                                           Defendant




___________________________________________________________________________________________
DEFENDANT NEWSTREAM’S NOTICE OF REMOVAL                                                 Page 4
  Case 20-04056      Doc 1    Filed 05/12/20 Entered 05/12/20 18:04:26          Desc Main
                                 Document    Page 5 of 7



16.    The following is a complete list of attorneys involved in the action being

removed, including each attorney’s bar number, address, telephone number and party

or parties represented by him:

Name                 Contact Information                                Party

Carlisle A. Braun SCHEEF & STONE, LLP                                   Plaintiff
                  2600 Network Boulevard,
                  Suite 400
                  Frisco, Texas 75034
                  (214) 472-2100 (t)
                  (214) 472-2150 (f)

Brandi J. McKay      SCHEEF & STONE, LLP     24069764                   Plaintiff
                     2600 Network Boulevard,
                     Suite 400
                     Frisco, Texas 75034
                     (214)472-2100 (t)
                     (214) 472-2150 (f)

Ross H. Parker       MUNSCH HARDT KOPF & HARR, PC                       Defendant
                     500 N. Akard Street
                     Suite 3800
                     Dallas, Texas 75201
                     (214) 855-7500 (t)
                     (214) 855-7584 (f)

Aynsley K. Young MUNSCH HARDT KOPF & HARR, PC                           Defendant
                 500 N. Akard Street
                 Suite 3800
                 Dallas, Texas 75201
                 (214) 855-7500 (t)
                 (214) 855-7584 (f)



17.    Pursuant to Federal Rule of Bankruptcy Procedure 9027(a)(1) and Rule 9027-

1 of the Local Rules of the United States Bankruptcy Court for the Eastern District

of Texas, this Notice of Removal is accompanied by the state court documents and


___________________________________________________________________________________________
DEFENDANT NEWSTREAM’S NOTICE OF REMOVAL                                                 Page 5
  Case 20-04056      Doc 1    Filed 05/12/20 Entered 05/12/20 18:04:26         Desc Main
                                 Document    Page 6 of 7



copies of the state court documents arranged in chronological order attached hereto

collectively as Exhibit A.

18.    Pursuant to Federal Rule of Bankruptcy Procedure 9027(b) and (c), a copy of

this Notice of Removal is being contemporaneously filed with the Clerk for the 380th

Judicial District Court of Collin County, Texas, and notice will be promptly given to

all parties to the removed claims and/or causes of action.

19.    This Court may exercise its bankruptcy jurisdiction pursuant to 28 U.S.C. §§

1334 and 1452.

       WHEREFORE, Plaintiff Newstream Hotel Partners-IAH, LLC requests that

the State Action, and all claims and causes of action therein, be removed from the

District Court for Collin County, Texas to this Court, and further requests that this

Court assume jurisdiction over the claims and causes of action herein removed.

                                              Respectfully submitted,

                                              SCHEEF & STONE, L.L.P.

                                              By: /s/   Carlisle A. Braun
                                                   CARLISLE A. BRAUN
                                                   Texas Bar No. 24058818
                                                   carlisle.braun@solidcounsel.com
                                                   BRANDI J. MCKAY
                                                   State Bar Card No. 24075380
                                                   brandi.mckay@solidcounsel.com
                                                   2600 Network Blvd., Suite 400
                                                   Frisco, Texas 75034
                                                   (214) 472-2100 Telephone
                                                   (214) 472-2150 Facsimile

                                                   ATTORNEYS FOR PLAINTIFF



___________________________________________________________________________________________
DEFENDANT NEWSTREAM’S NOTICE OF REMOVAL                                                 Page 6
  Case 20-04056      Doc 1    Filed 05/12/20 Entered 05/12/20 18:04:26         Desc Main
                                 Document    Page 7 of 7




                             CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing document, this 12th day

of May, 2020, has been served upon the following counsel of record as follows:

       Via Electronic Filing/Service
       Ross H. Parker
       Aynsley K. Young
       MUNSCH HARDT KOPF & HARR, PC
       500 N. Akard Street, Suite 3800
       Dallas, Texas 75201


       Attorneys for Defendant, Counter-Plaintiff and Third-Party Plaintiff



                                                  /s/   Carlisle A. Braun
                                                  Carlisle A. Braun




___________________________________________________________________________________________
DEFENDANT NEWSTREAM’S NOTICE OF REMOVAL                                                 Page 7
